Citation Nr: 1619440	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14 07-330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 14, 2013, and to a rating higher than 20 percent from October 14, 2013, for the service-connected right shoulder disability.

2.  Entitlement to an initial compensable rating prior to October 14, 2013, and to a rating higher than 10 percent from October 14, 2013, for the service-connected left shoulder disability.

3.  Entitlement to an initial compensable rating prior to October 14, 2013, and to a rating higher than 10 percent from October 14, 2013, for a service-connected abdominal scar.

4.  Entitlement to an initial compensable rating prior to October 14, 2013, and to a rating higher than 10 percent from October 14, 2013, for service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement to an initial rating higher than 10 percent for the service-connected degenerative arthritis of the cervical spine, status-post C5-C7 fusion.

6.  Entitlement to an initial rating higher than 10 percent for the service-connected right wrist disability, status-post C5-C7 fusion.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for hematuria with urinary frequency.

10.  Entitlement to service connection for prostatitis.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for a left leg disability.

13.  Entitlement to service connection for a left ankle disability.

14.  Entitlement to service connection for a right ankle disability.

15.  Entitlement to service connection for a right knee disability.

16.  Entitlement to service connection for a left elbow disability.

17.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, the Veteran was afforded a personal hearing before a hearing officer at the RO. 

The issues of entitlement to higher ratings for a right shoulder disability, a left shoulder disability, abdominal scar, degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and a right wrist disability; and service connection for a left foot disability, a right foot disability, a right hip disability, a left leg disability, a left ankle disability, a right ankle disability, a right knee disability, a left elbow disability, and a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hematuria with urinary frequency had its onset during active service.

2.  Prostatitis had its onset during active service.


CONCLUSION OF LAW

1.  The criteria for service connection for hematuria with urinary frequency have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for prostatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records show that the Veteran was diagnosed as having hematuria and prostatitis during his April 2010 separation examination.  The Veteran filed his claim for service connection in July 2010.

In an August 2010 VA examination, the examiner found that there was no current pathology to render a diagnosis for his claimed hematuria with urinary frequency and prostatitis.  However, the Veteran's representative reported in the January 2016 Informal Hearing Presentation that the Veteran contends that he does suffer from a prostate condition and dysuria.  The Veteran is competent to report that he observed these conditions as they are the types of conditions under case law that have been found to be capable of lay observation as problems urinating and symptoms associated with prostatitis are observable and his claims were made shortly after having been diagnosed with these conditions during separation.  

Although the August 2010 VA examiner diagnosed the Veteran as having no current pathology to diagnose either hematuria with urinary frequency or prostatitis, a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board finds that, even if the problems may have resolved at the time of the August 2010 VA examination, as the Veteran was diagnosed as having hematuria with urinary frequency and prostatitis within the same year he filed his claim, the current disability element of the claim has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability element of the claim is satisfied when even though the disability resolves prior to the Secretary's adjudication of the claim).

Therefore, particularly when resolving reasonable doubt in the Veteran's favor, service connection for hematuria with urinary frequency and prostatitis is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303.


ORDER

Service connection for hematuria with urinary frequency is granted.

Service connection for prostatitis is granted.


REMAND

During the June 2013 hearing, the Veteran stated that he has been treated following service by a private physician.  There are no treatment records following service, private or otherwise, contained in the record.  Therefore, additional development is needed this case.  

The Veteran was afforded VA examinations in August 2010 and October 2013 for his claimed disabilities.  As additional records are being requested that are potentially relevant to the Veteran's claims, additional VA examinations must be afforded to the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Additionally, as the Veteran served in the Persian Gulf War, another examination is necessary to determine the nature and etiology of the Veteran's claimed left foot disability, right foot disability, right hip disability, left leg disability, left ankle disability, right ankle disability, right knee disability, left elbow disability, and right elbow disability, including as due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The RO should also provide additional notice to the Veteran regarding his service connection claims for a left foot disability, a right foot disability, a right hip disability, a left leg disability, a left ankle disability, a right ankle disability, a right knee disability, a left elbow disability, and a right elbow disability.  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the Veteran regarding his claims of service connection for a left foot disability, a right foot disability, a right hip disability, a left leg disability, a left ankle disability, a right ankle disability, a right knee disability, a left elbow disability, and a right elbow disability, to include as due to an undiagnosed illness in accordance to 38 C.F.R. §§ 3.317.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including Dr. P.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, afford the Veteran an appropriate VA examination (or examinations, if deemed necessary) to assess the current severity of the Veteran's service-connected right shoulder disability, left shoulder disability, abdominal scar, degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and right wrist disability.  This examination must also address the nature, and etiology or onset, of any left foot disability, right foot disability, right hip disability, left leg disability, left ankle disability, right ankle disability, right knee disability, left elbow disability, and right elbow disability.  The claims file must be made available to the examiner for review.  

With regard to the increased rating claims, and based on the examination and review of the record, including any new treatment records, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including neurological and orthopedic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of the disabilities on the Veteran's daily life and occupational functioning.  

The examiner is to offer opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left foot disability, right foot disability, right hip disability, left leg disability, left ankle disability, right ankle disability, right knee disability, left elbow disability, and right elbow disability had its onset during or is otherwise related to active service.  

Because the Veteran served in the Persian Gulf, the matter of undiagnosed illnesses is for consideration.  Therefore, if any of the Veteran's left foot, right foot, right hip, left leg, left ankle, right ankle, right knee, left elbow, and right elbow symptoms cannot be attributed to a known diagnosis, the examiner must indicate whether the Veteran has chronic signs and symptoms constituting an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


